Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Hammond on April 27, 2022. 

The application has been amended as follows: 

Please amend Claim 5 from the claim set of April 20, 2022 as follows:

5. (Currently Amended) The exhaust heat recovery apparatus according to claim 4, wherein the slide gate moves between a first position and a second position,
the first position refers to a position in which the slide gate blocks  the second inlet, and
the second position refers to a position in which the slide gate blocks the first outlet .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest an exhaust heat recovery apparatus, comprising: a housing having a first exhaust passage and a second exhaust passage, an exhaust inlet fitting, and an exhaust outlet fitting; a heat exchanger disposed in the first exhaust passage; and a switching valve having a slide gate which is movable in a longitudinal direction of the housing so as to allow a flow of exhaust gases to be switched between the first exhaust passage and the second exhaust passage, wherein the first exhaust passage is parallel to the second exhaust passage, and wherein the slide gate is movable between the first exhaust passage and the second exhaust passage, wherein the slide gate is solely configured to separate the first exhaust passage and the second exhaust passage within the housing.

As argued by applicant the closest references of Bennett, Gerges, and Cheng all include additional walls/dividers separating the first and second exhaust passages such that the slide gate is not solely configured to separate the first and second exhaust passages. Furthermore, it would not have been obvious to modify any of said references to yield the claimed invention without improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
April 27, 2022